  Case 1:21-mc-01785-MMH Document 1 Filed 06/29/21 Page 1 of 5 PageID #: 1




MCM:RAS
F.# 2020R00848

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

IN RE: UNSEALING OF RECORDS                         AFFIRMATION AND
RELATING TO JAMAR CURTIS,                           APPLICATION
a/k/a JAMAL RAMES
                                                    Case No. 21-MC-1785
--------------------------X

       Rachel A. Shanies, pursuant to Title 28, United States Code, Section 1746, hereby

declares under penalty of perjury:

       1.     I am an Assistant United States Attorney in the office of Mark J. Lesko, Acting

United States Attorney for the Eastern District of New York. I am a federal prosecutor and

am in charge of the investigation into a violation of supervised release (“VOSR”) committed

by defendant Jamar Curtis, also known as Jamal Rames (the “defendant”). I make this

Affirmation and Application, pursuant to the All Writs Act, Title 28, United States Code,

Section 1651, for an order to unseal and obtain the New York City Police Department

(“NYPD”) and Kings County District Attorney’s Office (“KCDA”) case files and records

relating to NYPD arrest number K20626004 and Kings County Supreme Court, Criminal

Term case number CR-016012-20KN, regarding an alleged assault and robbery committed

by the defendant on August 24, 2020 (the “State Crimes”).

       2.     On August 24, 2020, the defendant was arrested by NYPD officers in

connection with the State Crimes. The matter was reviewed by the KCDA and a criminal

matter was opened in the Kings County Supreme Court, Criminal Term under case number
  Case 1:21-mc-01785-MMH Document 1 Filed 06/29/21 Page 2 of 5 PageID #: 2




CR-016012-20KN. The state charges were dismissed and the records relating to the

defendant’s arrest were sealed.

       3.     A criminal case relating to the defendant’s VOSR is currently pending against

the defendant in the United States District Court for the Eastern District of New York,

alleging that the defendant committed the State Crimes in violation of the conditions of his

supervised release. See United States v. Jamar Curtis, a/k/a Jamal Rames, 06-CR-413

(E.D.N.Y.). In connection with the pending VOSR, the United States Attorney’s Office for

the Eastern District of New York is presently conducting an investigation into, among other

things, violations by the defendant of his supervised release conditions based on the State

Crimes.

       4.     The files maintained by the NYPD and KCDA relating to the State Crimes are

believed to contain information relevant to the pending investigation of the allegations in the

VOSR.

       5.     I have been informed by the KCDA that the documents and materials related

to the State Crimes will not be disclosed without an unsealing order.

       6.     The defendant has been advised of this application and consents to the

unsealing of the requested records.

       7.     Accordingly, I make this Affirmation for an order to unseal the records related

to the State Crimes, solely for the purpose of the federal investigation. This request is being

made, inter alia, so that the United States Attorney’s Office, pursuant to its obligations under

the Federal Rules of Evidence, the Federal Rules of Criminal Procedure, Title 18, United

States Code, Section 3500, as well as Brady v. Maryland, 373 U.S. 83 (1963), Giglio v.



                                               2
  Case 1:21-mc-01785-MMH Document 1 Filed 06/29/21 Page 3 of 5 PageID #: 3




United States, 405 U.S. 150 (1972), and their progeny, can produce any appropriate

statements or evidence in this prosecution and comply with its obligations.

       WHEREFORE, it is respectfully requested that the Court grant this Application for an

Order to unseal and obtain from the NYPD and KCDA the files and records related to the

State Crimes described above.



                                           ____/s/__________________________
                                           Rachel A. Shanies
                                           Assistant U.S. Attorney
                                           (718) 254-6140

Dated: Brooklyn, New York
       June 17, 2021




                                              3
  Case 1:21-mc-01785-MMH Document 1 Filed 06/29/21 Page 4 of 5 PageID #: 4




MCM:RAS
F.# 2020R00848

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

IN RE: UNSEALING OF RECORDS                          PROPOSED ORDER
RELATING TO JAMAR CURTIS,
a/k/a JAMAL RAMES
                                                     Case No. 21-MC-1785
--------------------------X



       Upon the annexed Affirmation and Application of the United States Attorney for the

Eastern District of New York, by Assistant United States Attorney Rachel A. Shanies,

pursuant to the All Writs Act, Title 28, United States Code, Section 1651, requesting that an

Order be issued to unseal and obtain the NYPD and KCDA case files and records relating to

NYPD arrest number K20626004 and Kings County Supreme Court, Criminal Term case

number CR-016012-20KN, regarding an alleged assault and robbery committed by Jamar

Curtis, also known as Jamal Rames, on August 24, 2020, and to permit the United States

Attorney’s Office to review those documents,
  Case 1:21-mc-01785-MMH Document 1 Filed 06/29/21 Page 5 of 5 PageID #: 5




       IT IS HEREBY ORDERED that the NYPD and KCDA documents relating to arrest

number K20626004 and Kings County Supreme Court, Criminal Term case number CR-

016012-20KN be unsealed to permit the United States Attorney’s Office to review the case

materials.

Dated: Brooklyn, New York
       June __, 2021

                                                                     Digitally signed by Ramon E.
                                        Ramon E. Reyes, Jr.          Reyes, Jr.
                                                                     Date: 2021.06.17 14:09:23 -04'00'
                                         __________________________________
                                         HONORABLE RAMON E. REYES, JR.
                                         UNITED STATES MAGISTRATE JUDGE
                                         EASTERN DISTRICT OF NEW YORK




                                            2
